Citation Nr: 0016076	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
lower extremity claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment rendered in 1992 and 
1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1946 to May 
1947.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied benefits 
under the provisions of 38 U.S.C.A. § 1151.  That section of 
the law provides compensation to any veteran who has suffered 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment.  In denying 
the claim, the RO found, essentially, that the appellant had 
not incurred additional disability of the right lower 
extremity, including a below knee amputation, as a result of 
VA Medical Center (VAMC) treatment in 1992 and 1993.  In 
March 1998, the Board remanded the case to the RO; the RO has 
now returned the case to the Board for appellate review.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
originally remanded the case in March 1998, for the gathering 
of private and VA medical records, as well as a medical 
review of the claims file and a rendering of a medical 
opinion.  

The Board initially notes that the RO had been instructed to 
obtain and associate with the claims file the appellant's VA 
treatment records from January 1992 to May 1993.  To date, 
these records still have not been associated with the claims 
file.  The RO must obtain these VA records and associate them 
with the claims file.  If for some reason the complete 
medical records, or the copies thereof, can not be obtained, 
the reason therefore should be set forth, and the attempts 
undertaken to obtain the records should be specifically set 
forth.

The Board had noted the appellant's difficulty with traveling 
and therefore asked that the appellant's claims file be 
reviewed by a VA physician without any examination.  However, 
instead of arranging for a review of the case by a VA 
physician, the RO scheduled the appellant for a medical 
examination.  More importantly, the opinion that was rendered 
by the examining physician, besides being unclear and 
difficult to follow, did not adequately answer the questions 
that the remand instructions stated were to be addressed.  
Furthermore, the examining physician did not have all the 
relevant VA medical records to review before rendering the 
opinion.  Therefore, given the guidance offered by the Court 
in Stegall, the case must again be remanded.

In order to ensure compliance with due process requirements, 
this case is REMANDED for the following development:

1.  The RO should obtain the VA medical 
records relating the appellant's 
treatment for his diabetes and his right 
foot condition between January 1992 and 
May 1993.  All available relevant reports 
not already of record should be obtained, 
including all VA inpatient records and 
all VA outpatient records from the 
Endocrine, Podiatry, Cardiology and 
General Medical Clinics.  All clinical 
records associated with the 1993 
hospitalization with amputations should 
be associated with the claims file.  This 
should include nurses' notes, progress 
notes, doctors' orders and all other 
information.  These records should be 
associated with the claims file.  Either 
the complete original records or complete 
copies should be obtained.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Following the above, the appellant's 
claim file should be reviewed by a VA 
health care provider who specializes in 
diabetic wound care, or other available 
appropriate specialist, preferably one 
who has not examined the appellant in the 
past.  Following the review of the 
complete record, including the 1992 and 
1993 clinic and hospital records and a 
copy of this remand, the reviewer should 
furnish opinions concerning the 
following:

(a)  What were the manifestations of 
right foot pathology present prior to the 
December 1992 open heart surgery?

(b)  What is the date of the first 
recorded manifestations of right foot 
pathology?

(c)  Did the appellant develop any 
additional identifiable right foot/leg 
disabilities due to any VA treatment in 
1992 and 1993, beyond what would be 
considered the natural consequences of 
the procedures done during that time?  
The role of the appellant's diabetes and 
vascular disease in the clinical course 
of the right foot ulcer should be 
discussed.

3.  If the reviewer does find an 
additional disability, that is, beyond 
the normal progression of the disorder, 
s/he should provide an opinion as to the 
degree of medical probability that such 
additional disability is causally related 
to VA treatment of the appellant's right 
foot in 1992 and 1993, as opposed to the 
natural progress of any underlying 
disorder or the natural consequences of 
the procedures.  Further, the reviewer 
must comment specifically on the degree 
of medical probability that, if any 
additional disability is present, it 
would have resulted regardless of the 
various right foot treatments. 
Specifically, the reviewer should address 
the questions of:
(a.)  whether or not the appellant's 
right foot ulcer was properly and timely 
diagnosed; and 
(b.)  whether or not the progression 
of the ulcerative process was due to the 
course of treatment the appellant 
received versus the natural progression 
of the right foot ulcer condition with 
consideration of how and to what extent 
concurrent pathology affected the 
progression of the ulcerative process.  

The reviewer is advised that the question 
of negligence is not at issue.  The 
reviewer should identify the information 
on which s/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, the reviewer should so 
indicate. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical review report.  If the report 
does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the reviewer for corrective action.  
38 C.F.R. § 4.2 (1997).  If the requested 
opinion does not contain sufficient 
detail it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

6.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the appropriate legal basis and 
with consideration of all pertinent 
regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no 

opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




